DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US 20190097044 A1).
Regarding claims 1 and 2, Lee discloses (claim 1) a semiconductor device (Fig. 2) comprising: a semiconductor substrate (102 or 210 per [0013]); a source region (132) having a first conductivity type ([0013])) formed at one main (top) face of the semiconductor substrate; a drain region (134) having the first conductivity type ([0013]) formed at the one main (top) face and connected to the source region through a channel region (inherent, Fig. 2); a (first) gate electrode (150_1) formed above the channel region with an insulating film (120) therebetween (at least partly therebetween, Fig. 2); sidewalls (162/164) formed at two sides of the gate electrode and the insulating film (Fig. 2); a drift layer (MPEP 2111, 2112 and/or 2114, 114) having the first conductivity type ([0011]) formed at the one main face at (near) a position between a lower portion (Fig. 2) of the gate electrode and the drain region (Fig. 2); a trench (121) including an opening (occupied by 150_2) in which one end (topmost) of the trench (121) is at (near) the lower portion of the gate electrode and another end (116) of the trench is at (near) a position adjacent to the drain region, the trench (121) being formed in the semiconductor substrate at a predetermined depth from the one main face to cut vertically across the drift layer (114, Fig. 2); and an electrical field weakening portion (MPEP 2111, 21112 and/or 2114, 150_2) provided at (near) a vicinity of the one end (topmost) of the trench (121), the electrical field weakening portion weakens an electrical field generated between the source region and the drain region (presumed inherent per MPEP 2111, 2112 and/or 2114 since Lee discloses all of the positively recited structural elements of the claim. Alternatively, since Lee discloses all of the positively recited structural elements of the claim, a prima-facie case of obviousness exists per MPEP 2112-Ill, and, it would have been obvious to one of ordinary skill in the art to include the recited structure and function in the device of Lee so as to “increase device breakdown voltage and to reduce on-resistance (RON)” per [0011]), wherein the one end (topmost) of the trench (121) is disposed directly below one sidewall (164) of the sidewalls at a drain region side (Fig. 2), and, (claim 2) wherein the sidewalls are formed by a nitride film ([0021]).

    PNG
    media_image1.png
    395
    703
    media_image1.png
    Greyscale


Claims 1-3 are rejected under 35 U.S.C. 103 as obvious over Lee et al. (US 20190097044 A1) in view of Feilchenfeld et al. (of record, US 20090140343 A1).
Regarding claims 1-3, alternative interpretation, Lee discloses (claim 1) a semiconductor device (Fig. 2) comprising: a semiconductor substrate (102 or 210 per [0013]); a source region (132) having a first conductivity type ([0013])) formed at one main (top) face of the semiconductor substrate; a drain region (134) having the first conductivity type ([0013]) formed at the one main (top) face and connected to the source region through a channel region (inherent, Fig. 2); a (first) gate electrode (150_1) formed above the channel region with an insulating film (120) therebetween (at least partly therebetween, Fig. 2); sidewalls (162/164) formed at two sides of the gate electrode and the insulating film (Fig. 2); a trench (121) including an opening (occupied by 150_2) in which one end (topmost) of the trench (121) is at (near) the lower portion of the gate electrode and another end (116) of the trench is at (near) a position adjacent to the drain region (114, Fig. 2); and an electrical field weakening portion (MPEP 2111, 21112 and/or 2114, 150_2) provided at (near) a vicinity of the one end (topmost) of the trench (121), the electrical field weakening portion weakens an electrical field generated between the source region and the drain region (presumed inherent per MPEP 2111, 2112 and/or 2114 since Lee discloses all of the positively recited structural elements of the claim. Alternatively, since Lee discloses all of the positively recited structural elements of the claim, a prima-facie case of obviousness exists per MPEP 2112-Ill, and, it would have been obvious to one of ordinary skill in the art to include the recited structure and function in the device of Lee so as to “increase device breakdown voltage and to reduce on-resistance (RON)” per [0011]), wherein the one end (topmost) of the trench (121) is disposed directly below one sidewall (164) of the sidewalls at a drain region side (Fig. 2), (claim 2) wherein the sidewalls are formed by a nitride film ([0021]), and, (claim 3) further comprising: a first region (112) having a second conductivity type ([0011]) formed at the one main face to include the source region (132, Fig. 2); and a second region (114) having the first conductivity type ([0011]) formed at the one main face to include the drain region (134, Fig. 3), wherein an interface between the first region (112) and the second region (114) is positioned below the insulating film (Fig. 2).


    PNG
    media_image2.png
    395
    703
    media_image2.png
    Greyscale

Lee fails to disclose (claim 1) a drift layer having the first conductivity type formed at the one main face at a position between a lower portion of the gate electrode and the drain region and the trench being formed in the semiconductor substrate at a predetermined depth from the one main face to cut vertically across the drift layer, and, (claim 3) the second region having a lower impurity concentration than the drift layer.
Feilchenfeld discloses (claim 1) a drift layer (40) having the first conductivity type “A drift region 40 having a doping of the second conductivity type”, “a source region having a doping of the second conductivity type” and “a drain region having a doping of the second conductivity type“) formed at the one main face at a position (partly) between a lower portion (around 70) of the gate electrode (80) and the drain region (60) and the trench (occupied by 21B/24) being formed in the semiconductor substrate at a predetermined depth from the one main face to cut vertically across the drift layer (40, Fig. 23), and, (claim 3) the second region (11) having a lower impurity concentration than the drift layer (40, “The tub region 11 has a dopant concentration in the range from about 1.0x1015/cm3 to about 1.0x1017/cm3, although lesser and greater dopant concentrations are also contemplated herein” vs. “The drift region 40 has a dopant concentration in the range from about 1.0x1015/cm3 to about 3.0x1018/cm3, and preferably from about 1.0x1016/cm3 to about 3.0x1017/cm3, although lesser and greater dopant concentrations are also contemplated herein”, emphasis added. The prior art appears to meet the concentration differences claimed. Alternatively, it would have been obvious to one of ordinary skill in the art to arrive at values within the disclosed ranges and meeting the claimed limitations in the device of Feilchenfeld so as to “enhance performance and extend allowable operating voltage of a lateral diffusion field effect transistor during operation” (Abstract) and/or as a matter of routine experimentation per MPEP 2144.05).
Finally, it would have been obvious to one of ordinary skill in the art to include the drift layer 40 of Feilchenfeld in the device of Lee at an area around the trench 121 and arrive at the claimed inventions so as to “enhance performance and extend allowable operating voltage of a lateral diffusion field effect transistor during operation” (Feilchenfeld, Abstract) .

Response to Arguments
Applicant’s arguments, filed 6.6.2022, with respect to the rejection under Kitamura or Feilchenfeld have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, the examiner introduces Lee et al. See rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/               Primary Examiner, Art Unit 2894